DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a portable flexure fixture having a housing, a load ring, a support ring and a translatable plug, the housing having a first end and a second end, a plug receiving opening extending in the first end and a test opening extending into the second end, the support ring disposed in the housing, the plug insertable into the plug receiving opening and translatable towards and away from a sample, the load ring coupled to the plug and positioned at a sample facing end of the plug such that movement of the plug towards the sample moves the load ring toward the sample and movement of the plug away from the sample moves the load ring away from the sample.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of measuring a surface strength of a glass-based sample having the steps of position the sample in contact with a support ring disposed in a fixture housing, the housing having a the housing having a first end and a second end, a plug receiving opening 
The closet art of record is the ASTM C1499-09 protocol outlined by Applicant in the disclosure.  C1499-09 discloses the use of a loading ring and a support ring with the sample being located therebetween, such that loading of the loading ring causes biaxial flexure to the sample.  However, it fails to disclose the use of a housing and a translatable plug outfitted within a plug opening at the first end of the house, wherein the plug is fixed to the loading ring and translatable towards and away from the sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harper discloses equibiaxial flexure strength testing using ring-on-ring testing.
Zi discloses a biaxial flexure tester using a loading ring and a support ring.
Morrell discloses various ring-on-ring tester structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 20, 2021